Exhibit 99.2 Consolidated Financial Statements Management’s Responsibility for Financial Statements The Management of Advantage Oil & Gas Ltd. (the “Corporation”) is responsible for the preparation and presentation of the consolidated financial statements together with all operational and other financial information contained in the annual report. The consolidated financial statements have been prepared by Management in accordance with Canadian generally accepted accounting principles and utilize the best estimates and careful judgments of Management, where appropriate. Operational and other financial information contained throughout the annual report is consistent with that provided in the consolidated financial statements. Management has developed and maintains a system of internal controls designed to provide reasonable assurance that all transactions are accurately and reliably recorded, that the consolidated financial statements accurately report the Corporation’s operating and financial results within acceptable limits of materiality, that all other operational and financial information presented is accurate, and that the Corporation’s assets are properly safeguarded. The Audit Committee, comprised of non-management directors, acts on behalf of the Board of Directors to ensure that Management fulfills its financial reporting and internal control responsibilities. The Audit Committee is responsible for meeting regularly with Management, the external auditors, and the internal auditors to discuss internal controls over financial reporting processes, auditing matters and various aspects of financial reporting. The Audit Committee reviewed the consolidated financial statements with Management and the external auditors, and recommended approval to the Board of Directors. The Board of Directors has approved these consolidated financial statements. PricewaterhouseCoopers LLP, an independent firm of Chartered Accountants, appointed by the shareholders as the external auditor of the Corporation, has audited the consolidated balance sheets as at December 31, 2010 and 2009 and the consolidated statements of loss, comprehensive loss and deficit and cash flows for the years then ended.The external auditors conducted their audits in accordance with Canadian generally accepted auditing standards and have unlimited and unrestricted access to the Audit Committee. Andy J. Mah Kelly I. Drader CEO President and CFO March 22, 2011 Advantage Oil & Gas Ltd. - 1 Management’s Report on Internal Control over Financial Reporting The Management of Advantage Oil & Gas Ltd. (the “Corporation”) is responsible for establishing and maintaining adequate internal control over financial reporting for the Corporation as such term is defined in Rule 13a-15(f) of the Securities Exchange Act of 1934, as amended. Under the supervision of our Chief Executive Officer and Chief Financial Officer, we have conducted an evaluation of the effectiveness of our internal control over financial reporting based on the Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”). Based on our assessment, we have concluded that as of December 31, 2010, our internal control over financial reporting was effective. Because of inherent limitations, internal control over financial reporting may not prevent or detect misstatements and even those systems determined to be effective can provide only reasonable assurance with respect to the financial statement preparation and presentation. Further, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. PricewaterhouseCoopers LLP, the Corporation’s independent firm of Chartered Accountants, was appointed by the shareholders to audit and provide an independent opinion on both the consolidated financial statements and the Corporation’s internal control over financial reporting as at December 31, 2010, as stated in their Auditor’s Report. PricewaterhouseCoopers LLP has provided such opinion. Andy J. Mah Kelly I. Drader CEO President and CFO March 22, 2011 Advantage Oil & Gas Ltd. - 2 March 22, 2011 Independent Auditor’s Report To the Shareholders of Advantage Oil & Gas Ltd. PricewaterhouseCoopers LLP Chartered Accountants venue SW, Suite 3100 Calgary, Alberta Canada T2P 5L3 Telephone +1 Facsimile +1 www.pwc.com/ca We have completed integrated audits of Advantage Oil & Gas Ltd.’s 2010 and 2009 consolidated financial statements and its internal control over financial reporting as at December 31, 2010. Our opinions, based on our audits, are presented below. Report on the consolidated financial statements We have audited the accompanying consolidated financial statements of Advantage Oil & Gas Ltd., which comprise the consolidated balance sheets as at December 31, 2010 and 2009 and the consolidated statements of loss, comprehensive loss and deficit and cash flows for the years then ended, and the related notes including a summary of significant accounting policies. Management’s responsibility for the consolidated financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with Canadian generally accepted accounting principles and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. Canadian generally accepted auditing standards require that we comply with ethical requirements. An audit involves performing procedures to obtain audit evidence, on a test basis, about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the company’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes evaluating the appropriateness of accounting principles and policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion on the consolidated financial statements. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Advantage Oil & Gas Ltd. as at December 31, 2010 and 2009 and the results of its operations and cash flows for the years then ended in accordance with Canadian generally accepted accounting principles. Advantage Oil & Gas Ltd. - 3 Report on internal control over financial reporting We have also audited Advantage Oil & Gas Ltd.’s internal control over financial reporting as at December 31, 2010 based on criteria established in Internal Control - Integrated Framework, issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Management’s responsibility for internal control over financial reporting Management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Report on Internal Control over Financial Reporting. Auditor’s responsibility Our responsibility is to express an opinion on the company’s internal control over financial reporting based on our audit. We conducted our audit of internal control over financial reporting in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. An audit of internal control over financial reporting includes obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we consider necessary in the circumstances. We believe that our audit provides a reasonable basis for our audit opinion on the company’s internal control over financial reporting. Definition of internal control over financial reporting A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (i)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Inherent limitations Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions or that the degree of compliance with the policies or procedures may deteriorate. Opinion In our opinion, Advantage Oil & Gas Ltd. maintained, in all material respects, effective internal control over financial reporting as at December 31, 2010 based on criteria established in Internal Control - Integrated Framework issued by COSO. Chartered Accountants Advantage Oil & Gas Ltd. - 4 Consolidated Balance Sheets (thousands of dollars) December 31, December 31, Assets Current assets Accounts receivable $ $ Prepaid expenses and deposits Derivative asset (note 11) Derivative asset (note 11) - Fixed assets (note 3) $ $ Liabilities Current liabilities Accounts payable and accrued liabilities $ $ Current portion of capital lease obligations (note 4) Current portion of convertible debentures (note 5) Derivative liability (note 11) Future income taxes (note 8) Derivative liability (note 11) Capital lease obligations - Bank indebtedness (note 6) Convertible debentures (note 5) Asset retirement obligations (note 7) Future income taxes (note 8) Other liability (note 9) Shareholders' Equity Share capital (note 10) Convertible debentures equity component (note 5) Contributed surplus (note 10) Deficit ) ) $ $ Commitments (note 13) Subsequent events (note 14) see accompanying Notes to Consolidated Financial Statements On behalf of the Board of Directors of Advantage Oil & Gas Ltd: Paul G. Haggis, Director Andy J. Mah, Director Advantage Oil & Gas Ltd. - 5 Consolidated Statements of Loss, Comprehensive Loss and Deficit Year ended Year ended (thousands of dollars, except for per share amounts) December 31, 2010 December 31, 2009 Revenue Petroleum and natural gas $ $ Realized gain on derivatives (note 11) Unrealized gain (loss) on derivatives (note 11) ) Royalties ) ) Expenses Operating General and administrative Management internalization (note 10) - Interest Interest and accretion on convertible debentures Depletion, depreciation and accretion Loss before taxes ) ) Future income tax reduction (note 8) ) ) Income and capital taxes (note 8) ) ) Net loss and comprehensive loss ) ) Deficit, beginning of year ) ) Distributions declared - ) Deficit, end of year $ ) $ ) Net loss per share (note 10) Basic and diluted $ ) $ ) see accompanying Notes to Consolidated Financial Statements Advantage Oil & Gas Ltd. - 6 Consolidated Statements of Cash Flows Year ended Year ended (thousands of dollars) December 31, 2010 December 31, 2009 Operating Activities Net loss $ ) $ ) Add (deduct) items not requiring cash: Unrealized loss (gain) on derivatives ) Equity-based compensation (note 10) Non-cash general and administrative (note 9) ) Management internalization - Accretion on other liability (note 9) 85 Accretion on convertible debentures Depletion, depreciation and accretion Future income tax reduction ) ) Expenditures on asset retirement (note 7) ) ) Changes in non-cash working capital ) Cash provided by operating activities Financing Activities Convertible debenture maturities (note 5) ) ) Increase (decrease) in bank indebtedness ) Reduction of capital lease obligations ) ) Units issued, less costs (note 10) - Convertible debentures issued, less costs (note 5) - Distributions to Unitholders - ) Changes in non-cash working capital ) Cash used in financing activities ) ) Investing Activities Expenditures on fixed assets ) ) Property dispositions (note 3) Changes in non-cash working capital ) Cash provided by (used in) investing activities ) Net change in cash - - Cash, beginning of year - - Cash, end of year $
